Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 8, and 9 the following limitations can be performed as a mental process by a human being, in terms of mentally performing
a know-how information processing method […], the method comprising:
[…] acquiring action information indicative of an action of a target person;
[…] acquiring event information related to an event that occurs in vicinity of the target person or an event involving the target person;
[…] associating the action information and the event information, which are acquired respectively at same time or within a predetermined time period, and recording associated information as a life log of the target person;
[…] acquiring environmental information indicative of a surrounding environment in the vicinity of the target person in which the action or the event occurs; and
[…] outputting as know-how information associated information in which the recorded life log is associated with the acquired environmental information, or information generated from the associated information.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a plurality of computers, sensors, and/or output devices  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a plurality of computers, sensors, and/or output devices these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20130063550 A1 by Ritchey et al (“Ritchey”).
In regard to Claims 1 and 8-9, Ritchey discloses a know-how information processing system, comprising:
an action information acquisition unit configured to acquire action information indicative of an action of a target person;
(see, e.g., Figure 17 regarding various sensors to acquire data regarding an individual interacting with his/her environment);
an event information acquisition unit configured to acquire event information related to an event that occurs in vicinity of the target person or an event involving the target person;
(see, e.g., Figure 17 regarding various sensors to acquire data regarding an individual interacting with his/her environment);


(see, e.g., Figure 26a, “operate a computer to correlate the internal and external signatures into a historical relationship database”;  see also, e.g., Figure 33);
an environmental information acquisition unit configured to acquire environmental information indicative of a surrounding environment in the vicinity of the target person in which the action or the event occurs; and
(see, e.g., Figure 17 regarding various sensors to acquire data regarding an individual interacting with his/her environment);
a know-how information output unit configured to output as know-how information associated information in which the life log recorded by the life log recording unit is associated with the environmental information acquired by the environmental information acquisition unit, or information generated from the associated information
(see, e.g., paragraph 238).

In regard to Claim 2, Ritchey discloses this feature.  See, e.g., Figure 17 regarding various sensors to acquire data regarding an individual interacting with his/her environment; and, e.g., Figure 26a, “operate a computer to correlate the internal and external signatures into a historical relationship database” in regard to associating this data with other stored data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey, in view of PGPUB US 20120212505 A1 by Burroughs et al (“Burroughs”).
In regard to Claim 3-5, while Ritchey teaches providing an output when a “significant relationship” is found between the newly acquired information and the stored information it may not specifically teach employing the algorithms claimed, however, in an analogous reference Burroughs teaches providing an output when there is a difference between sampled and stored data of greater than a certain threshold which may indicate success/failure (see, e.g., paragraph 127),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the algorithm taught by Burroughs as part of the apparatus otherwise taught by Ritchey, in order to more precisely be able to provide output information to the user.
In regard to Claim 6, Ritchey teaches employing the stored data to provide a virtual simulation (see, e.g., Figure 41 and paragraph 257).
In regard to Claim 7, Ritchey teaches this feature.  See, e.g., paragraph 232.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715